DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Initialed and dated copy of Applicants’ information disclosure statements (IDSs) filed on 06/30/2020, 12/03/2020(1) and 12/03/2020(2) [i.e., two IDSs filed on 12/03/2020] are attached to the instant Office action. The submissions are in compliance with the provisions of 37 C.F.R. § 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Claims
Claims 1-23 are pending and are examined in this Office action. 

Claim Interpretation
The phrase “exogenous polynucleotide” may comprise a nucleic acid sequence which is identical or partially homologous to an endogenous nucleic acid sequence of the plant. See Specification, page 29, fifth paragraph. 
In claims 7 and 23, the term “derived”, when referring to a plant, is interpreted as referencing a plant that has been transformed with the recited nucleic construct, and is then selected for a particular phenotype (e.g., of increased yield, increased growth rate, increased biomass, increased vigor, increased oil content, increased seed yield, increased fiber yield, increased fiber quality, increased fiber length, increased photosynthetic capacity, increased 
Regarding claims 1-23, instant SEQ ID NO:672 is a 240-amino-acids-long polypeptide from Solanum lycopersicum (tomato), and is in the disclosure also referred to as “LAB833”; see below excerpt from page 260, Table 151, of the Specification. It is encoded by the 1244-nucleotides-long polynucleotide set forth in SEQ ID NO:198.

    PNG
    media_image1.png
    22
    532
    media_image1.png
    Greyscale


“LAB833” is also encoded by the 848-nucleotides-long polynucleotide set forth in SEQ ID NO:454; see below excerpt from page 265, Table 151, of the Specification. 

    PNG
    media_image2.png
    22
    532
    media_image2.png
    Greyscale


Instant SEQ ID NO:198 and SEQ ID NO:454 are 99% identical. See alignment below.

ALIGNMENT OF INSTANT SEQ ID NO:198 AND INSTANT SEQ ID NO:454

Sequence ID: Query_9967Length: 848Number of Matches: 1
Range 1: 1 to 845GraphicsNext MatchPrevious Match
Alignment statistics for match #1
Score
Expect
Identities
Gaps
Strand
1555 bits(842)
0.0
844/845(99%)
0/845(0%)
Plus/Plus

Query  186   GTACAAGTTCTGGTGGCTGAAGTTGCGTAATCGGCTGTGGCTTCCATCATCTAGCAATGG  245
             ||||||||||||||||||| ||||||||||||||||||||||||||||||||||||||||
Sbjct  1     GTACAAGTTCTGGTGGCTGGAGTTGCGTAATCGGCTGTGGCTTCCATCATCTAGCAATGG  60

Query  246   ATTTTTCATTTTTCGGTAATTTCCCGTGGTTCAAACCCCATTCTGCAAATGATATGGCAT  305
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  61    ATTTTTCATTTTTCGGTAATTTCCCGTGGTTCAAACCCCATTCTGCAAATGATATGGCAT  120

Query  306   CAACAGTTGCATCTACTAGCACCCTAATGCAAACACCTAAACAAAATGCTCAGTTTTGGA  365
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  121   CAACAGTTGCATCTACTAGCACCCTAATGCAAACACCTAAACAAAATGCTCAGTTTTGGA  180

Query  366   AATGGACTGTGTTTTCATTTCTTCCTTGGGCTAAAGTAGCCGAGGGTAATATTCAAATGC  425
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  181   AATGGACTGTGTTTTCATTTCTTCCTTGGGCTAAAGTAGCCGAGGGTAATATTCAAATGC  240

Query  426   CAACAACTGTCAACAAGAAACTGAAACGACGTCCGTCTCGTGAAGGTGTAGACTCTCTAG  485
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  241   CAACAACTGTCAACAAGAAACTGAAACGACGTCCGTCTCGTGAAGGTGTAGACTCTCTAG  300

Query  486   CTCGAAAGTCAGCCATACGCTTCAGACCATATGTTTCTAAAGTTCCATGGCATACAGGTC  545
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  301   CTCGAAAGTCAGCCATACGCTTCAGACCATATGTTTCTAAAGTTCCATGGCATACAGGTC  360

Query  546   CACGAGCTTTTCTTTCTCAACTTTTCCCTCGATATGGTCATTACTGTGGACCAAACTGGT  605
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  361   CACGAGCTTTTCTTTCTCAACTTTTCCCTCGATATGGTCATTACTGTGGACCAAACTGGT  420

Query  606   CAAGTGGAAAAGATGGAGGGTCACCAATTTGGGACAGAAGACCGATTGATTGGTTGGATT  665
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  421   CAAGTGGAAAAGATGGAGGGTCACCAATTTGGGACAGAAGACCGATTGATTGGTTGGATT  480

Query  666   TTTGCTGCTATTGTCACGACATGGGCTACGATTCTCATGATCAGGCTGAACTTCTCAAAG  725
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  481   TTTGCTGCTATTGTCACGACATGGGCTACGATTCTCATGATCAGGCTGAACTTCTCAAAG  540

Query  726   CAGACCTTGCATTCCTCGAGTGCTTGGAGAAGCCAAACATGAGTACGCGAGGAGATCCTC  785
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  541   CAGACCTTGCATTCCTCGAGTGCTTGGAGAAGCCAAACATGAGTACGCGAGGAGATCCTC  600

Query  786   ATGTAGCTCTACTTTACAAGACTATGTGCACATCAGGCCTTAGGAACATATTGATACCTT  845
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  601   ATGTAGCTCTACTTTACAAGACTATGTGCACATCAGGCCTTAGGAACATATTGATACCTT  660

Query  846   ACAGACAACAACTCATTACCTTACAATCTAAGCAACTGTGTTTTGGATTTGGATGGCTCG  905
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  661   ACAGACAACAACTCATTACCTTACAATCTAAGCAACTGTGTTTTGGATTTGGATGGCTCG  720

Query  906   GCGGTATCATGGAACCTGCAAAATGCTTGAAAGATCGTTTCGTATGGTTACAGAAGTAGG  965
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  721   GCGGTATCATGGAACCTGCAAAATGCTTGAAAGATCGTTTCGTATGGTTACAGAAGTAGG  780

Query  966   TATGTGAACAATTCCCGCGCTTTCGTTATGGTGCAGAACAAGACATTTCTGGCAAGTCTA  1025
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  781   TATGTGAACAATTCCCGCGCTTTCGTTATGGTGCAGAACAAGACATTTCTGGCAAGTCTA  840

Query  1026  TTTCC  1030
             |||||
Sbjct  841   TTTCC  845


Instant SEQ ID NO:672 is also 100% identical to the uncharacterized protein LOC101259869 [Solanum lycopersicum], with a NCBI/GenBank accession number XP_004228501 (version XP_004228501.1), published 08 August 2018; see alignment below. 


uncharacterized protein LOC101259869 [Solanum lycopersicum]

Sequence ID: XP_004228501.1Length: 240Number of Matches: 1

Range 1: 1 to 240GenPeptGraphicsNext MatchPrevious Match
Alignment statistics for match #1
Score
Expect
Method
Identities
Positives
Gaps
504 bits(1297)
3e-180
Compositional matrix adjust.
240/240(100%)
240/240(100%)
0/240(0%)

Query  1    MDFSFFGNFPWFKPHSANDMASTVASTSTLMQTPKQNAQFWKWTVFSFLPWAKVAEGNIQ  60
            MDFSFFGNFPWFKPHSANDMASTVASTSTLMQTPKQNAQFWKWTVFSFLPWAKVAEGNIQ
Sbjct  1    MDFSFFGNFPWFKPHSANDMASTVASTSTLMQTPKQNAQFWKWTVFSFLPWAKVAEGNIQ  60

Query  61   MPTTVNKKLKRRPSREGVDSLARKSAIRFRPYVSKVPWHTGPRAFLSQLFPRYGHYCGPN  120
            MPTTVNKKLKRRPSREGVDSLARKSAIRFRPYVSKVPWHTGPRAFLSQLFPRYGHYCGPN
Sbjct  61   MPTTVNKKLKRRPSREGVDSLARKSAIRFRPYVSKVPWHTGPRAFLSQLFPRYGHYCGPN  120

Query  121  WSSGKDGGSPIWDRRPIDWLDFCCYCHDMGYDSHDQAELLKADLAFLECLEKPNMSTRGD  180
            WSSGKDGGSPIWDRRPIDWLDFCCYCHDMGYDSHDQAELLKADLAFLECLEKPNMSTRGD
Sbjct  121  WSSGKDGGSPIWDRRPIDWLDFCCYCHDMGYDSHDQAELLKADLAFLECLEKPNMSTRGD  180

Query  181  PHVALLYKTMCTSGLRNILIPYRQQLITLQSKQLCFGFGWLGGIMEPAKCLKDRFVWLQK  240
            PHVALLYKTMCTSGLRNILIPYRQQLITLQSKQLCFGFGWLGGIMEPAKCLKDRFVWLQK
Sbjct  181  PHVALLYKTMCTSGLRNILIPYRQQLITLQSKQLCFGFGWLGGIMEPAKCLKDRFVWLQK  240


Regarding claims 1-23, the instant disclosure does not define the term “over-expression” (or “over-expressing”, “over-expressed”, “overexpressing”, “overexpressed”). In fact, in the entire Specification, the term over-expression/over-expressing/over-expressed is mentioned a total of only five times. Accordingly, “over-expressing” (a gene and the encoded polypeptide) is interpreted as defined in the Merriam-Webster online dictionary, as “excessive expression of a gene (as that caused by increasing the frequency of transcription”; see https://www.merriam-webster.com/ medical/ overexpression, accessed September 13, 2021.  
Regarding claim 22, the phrase “nitrogen-limiting conditions” refers to growth conditions which include a level (e.g., concentration) of nitrogen (e.g., ammonium or nitrate) applied which is below the level needed for normal plant metabolism, growth, reproduction and/or viability. See Specification, paragraph bridging pages 27-28. 

Claim Objections
Claim 1 is objected to for reciting in line 4 the transitional term “comprising” followed by method steps. It is suggested to insert the phrase ---, the method--- or ---, said method--- before “comprising” in line 4 of claim 1. 
Claim 7 is objected to for reciting in line 1 the transitional term “comprising” followed by method steps. It is suggested to insert the phrase ---, the method--- or ---, said method--- before “comprising” in line 1 of claim 7. 
	Appropriate correction is required.

Claim Rejections - 35 USC § 101
	35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11, 18-20, and 22 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter. The claims do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claims are determined to be directed to subject matter that is naturally occurring, or to a law of nature/natural principle or natural phenomenon. The rationale for this determination is explained below. 
	The instantly pending claims are method claims. The judicial exception is the correlation of an over-expressed polynucleotide/polypeptide with a plurality of phenotypes.  
Solanum lycopersicum (tomato) polynucleotides and polypeptides, and particular (tomato) plant phenotype. These claims read on thought processes, i.e., visually observing relative phenotypic changes in tomato plants already growing in a field and naturally occurring phenomena (developmentally and/or environmentally induced increase in expression levels of LAB833; as evidenced by the instant disclosure, at page 225, Table 123, for example). For example, the breadth of “increasing” seed yield encompasses non-transformative visual assessment of a tomato plant for a phenotype (relative increase in tomato yield), coupled with prior knowledge of the correlation of said phenotype(s) with the presence of particular polynucleotides and polypeptides (i.e., LAB833). This breadth does not impose a meaningful limit on the claim scope, such that all others are not precluded from using the natural principle. The claims are thus interpreted to be drawn to a plant (e.g., Solanum lycopersicum) in which a naturally occurring polynucleotide/polypeptide (e.g., SEQ ID NOs:198 and 454 / 672) are over-expressed (e.g., by increasing transcription and/or translation). 
	The claims thus read on naturally occurring tomato plants comprising naturally occurring polynucleotide sequences and their encoded polypeptides present naturally in tomato. These products are found in nature and thus are unpatentable to the applicants. The polynucleotide sequences as claimed have the same characteristics as those found naturally in the genome or as cellular precursors thereof, and therefore do not constitute patentable subject matter. The property of increasing yield, growth rate, biomass, vigor, oil content, seed yield, fiber yield, fiber 
	Even though some claims (e.g., 18, 22) recite the additional step of “growing”, this step is interpreted as naturally occurring growth of tomato plants. 
Although claims 7, 11, and 22 recite an “exogenous polynucleotide”, this is interpreted as being structurally equivalent to an endogenous polynucleotide; see Claim Interpretation, supra. The term “exogenous polynucleotide” provides no structure, thus the claimed molecule cannot be distinguished from a naturally occurring nucleic acid. The term “exogenous polynucleotide” is not linked to any recited structural features that would distinguish the molecule from a polynucleotide that is endogenous and naturally occurring.
	Similarly, the step of transforming a plant (i.e., introducing into a tomato plant the XP_004228501-encoding polynucleotide under a native promoter) does not result in tomato that is distinguishable from a naturally occurring tomato. 
	Claim 7 recites a crop plant that is “derived” from plants selected for increased yield, increased growth rate, increased biomass, increased vigor, increased oil content, increased seed yield, increased fiber yield, increased fiber quality, increased fiber length, increased photosynthetic capacity, increased nitrogen use efficiency, increased abiotic stress tolerance, reduced time to flowering and/or reduced time to inflorescence emergence of the plant as compared to a wild type plant of the same species which is grown under the same growth conditions, and the crop plant has the increased yield, increased growth rate, increased biomass, increased vigor, increased oil content, increased seed yield, increased fiber yield, increased fiber 
	The claims also read on naturally occurring phenomena. The steps of “over-expressing” a polynucleotide/polypeptide, “increasing” and “growing” a plant are very generally recited; these steps are not substantial integrations of the natural principles into a practical application sufficient to confer patent eligibility; these steps are conventional, well understood, and routinely practiced, and thus do not amount to “significantly more”. For example, “over-expressing” a polynucleotide is interpreted as naturally occurring expression of a polynucleotide in planta; “increasing” seed yield is interpreted as naturally occurring increase (developmentally or environmentally-induced) increase in yield; “growing” a plant is interpreted as natural growth of 
	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claimed invention is directed to naturally-occurring processes, nucleotides, polypeptides, cells, and organisms; without significantly more. The claimed methods have the inherent property/ies that are recited in the claims. The judicial exception is not integrated into a practical application because the claimed invention is directed to naturally-occurring nucleotides, cells, organisms, and processes. For a claim that is directed to a judicial exception to be patent-eligible, it must include additional features to ensure that the claim describes a process or product that applies the exception in a meaningful way, such that it is more than a drafting effort designed to monopolize the exception. For examples of claims that recite meaningful limitations, see MPEP § 2106; see also Classen Immunotherapies Inc. v. Biogen IDEC, 659 F.3d 1057, 100 USPQ2d 1492 (Fed. Cir. 2011). A claim that focuses on use of a natural principle must also include additional elements or steps to show that the inventor has practically applied, or added something significant to, the natural principle itself. Mayo Collaborative Services v. Prometheus Laboratories, Inc., 566 U.S. __, 132 S.Ct. 1289,101 USPQ2d 1961 (2012), at 1966. To show integration, the additional elements or steps must relate to the natural principle in a significant way to impose a meaningful limit on the claim scope.
	The claimed methods are not patent-eligible pursuant to the Supreme Court decision in Ass'n. for Molecular Pathology v. Myriad Genetics (formerly v. USPTO), 653 F.3d 1329, 99 USPQ2d 1398 (Fed. Cir. 2011), cert. granted, judgment vacated and remanded to the Court of Appeals for the Federal Circuit, No. 11-725, 80 U.S.L.W. 3380, 2012 BL 72224 (U.S. Mar. 26, See “October 2019 Update: Subject Matter Eligibility”, issued October 17, 2019, available from the USPTO website at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. § 112(b): 
 (b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
	
Indefiniteness
Claim 22 is rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which Applicants regard as the invention. 
	Claim 22 recites the limitation “said exogenous polynucleotide” (of preceding claim 1). There is insufficient antecedent basis for this limitation in the claim(s) because preceding claim 1 does not recite an exogenous polynucleotide. 
	In the interest of compact prosecution, the claim is nonetheless examined. 

	The following is a quotation of the first paragraph of 35 U.S.C. § 112)(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  
	
Written Description
Claims 1-23 are rejected under 35 U.S.C. § 112(a), as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed, had possession of the claimed invention. All dependent claims are included in these rejections unless they contain a limitation that overcomes the deficiencies of the parent claim from which they depend. 
The claims are broadly drawn to nucleic acid constructs comprising an isolated polynucleotide comprising a nucleic acid sequence encoding a polypeptide which comprises an amino acid sequence at least 80% identical to the amino acid sequence set forth by SEQ ID NO: 672, and a heterologous promoter for directing transcription of said nucleic acid sequence in a host cell; and to methods of increasing yield, growth rate, biomass, vigor, oil content, seed yield, fiber yield, fiber quality, fiber length, photosynthetic capacity, nitrogen use efficiency, and/or abiotic stress tolerance, and/or reducing time to flowering and/or time to inflorescence emergence of a plant, which comprise over-expressing within the plant a polypeptide at least 80% identical to SEQ ID NO:672; wherein said polypeptide is expressed from a polynucleotide at least 80% identical to SEQ ID NO:454; further comprising growing the plant over-expressing said polypeptide under abiotic stress, which is salinity, drought, osmotic stress, water deprivation, flood, low temperature, high temperature, heavy metal toxicity, anaerobiosis, nutrient deficiency, nitrogen deficiency, nutrient excess, atmospheric pollution or UV irradiation; and which is further nitrogen-limiting conditions.  
see Table 151, spanning pages 256-266; Table 152, spanning pages 270-461, for example). Inter alia, Applicants describe the LAB833 sequence from tomato (i.e., polynucleotide of SEQ ID NOs:198 and 454, and the corresponding polypeptide of SEQ ID NO:672; see page 260, Table 151; page 265, Table 151). 
	Applicants describe various expression levels of the LAB626 gene under different growth conditions and in various tissues (page 225, Table 123; page 231, Table 130). 
	The Federal Circuit has clarified the application of the written description requirement to inventions in the field of biotechnology. The court stated that “[a] description of a genus of cDNAs may be achieved by means of a recitation of a representative number of cDNAs, defined by nucleotide sequence, falling within the scope of the genus or of a recitation of structural features common to members of the genus, which features constitute a substantial portion of the genus. ”University of California v. Eli Lilly and Co., 119 F. 3d 1559; 43 USPQ2d 1398, 1406 (Fed. Cir. 1997). 
	Applicants have failed to reduce to practice the claimed invention in any transgenic plant, in claims to composition and methods of increasing yield, growth rate, biomass, vigor, oil content, seed yield, fiber yield, fiber quality, fiber length, photosynthetic capacity, nitrogen use efficiency, and/or abiotic stress tolerance, and/or reducing time to flowering and/or time to inflorescence emergence, and in all possible plants. 
	For example, BLASTing® instant SEQ ID NO:672 in the NCBI/GenBank reveals only several polypeptide sequences having at least 80% sequence identity to SEQ ID NO:672; almost see below the 12 best alignments/hits. The structure-function relationship of these proteins is unknown and is unpredictable. These proteins may or may not confer the properties of increasing yield, growth rate, biomass, vigor, oil content, seed yield, fiber yield, fiber quality, fiber length, photosynthetic capacity, nitrogen use efficiency, and/or abiotic stress tolerance, and/or reducing time to flowering and/or time to inflorescence emergence, in all plants possible plants; and most of which are proteins that were not in Applicants’ possession at the time of filing. It is therefore unclear what possible function(s) the broadly claimed polypeptides might have in all possible claimed plant species.  

    PNG
    media_image3.png
    489
    1221
    media_image3.png
    Greyscale


	Similar considerations apply to the polynucleotide(s) of SEQ ID NOs:198 and 454. For example, BLASTing® instant SEQ ID NO:198 in the GenBank reveals, other than several Solanum lycopersicum hits, only several other polynucleotide sequences having at least 80% sequence identity to SEQ ID NO:198 (and SEQ ID NO:454), and also over only a partial query cover; these encode uncharacterized/unknown proteins; see below. The structure-function relationship of these encoded proteins is unknown and is unpredictable. These proteins may or 


    PNG
    media_image4.png
    805
    1211
    media_image4.png
    Greyscale


	Applicants have not reduced to practice an adequate number of polypeptides which have at least 80% identity to SEQ ID NO:672, and which, when expressed in all possible plants, confer the properties of increasing yield, growth rate, biomass, vigor, oil content, seed yield, fiber yield, fiber quality, fiber length, photosynthetic capacity, nitrogen use efficiency, and/or 
	Similarly, Applicants have not described or reduced to practice an adequate number of polynucleotides which have at least 80% identity to SEQ ID NOs:198 and 454 that encode polypeptides which have at least 80% identity to SEQ ID NO:672, and which, when expressed in all possible plants, confer the properties of increasing yield, growth rate, biomass, vigor, oil content, seed yield, fiber yield, fiber quality, fiber length, photosynthetic capacity, nitrogen use efficiency, and/or abiotic stress tolerance, and/or reducing time to flowering and/or time to inflorescence emergence in all plants possible plants; in claims to composition and methods of increasing yield, growth rate, biomass, vigor, oil content, seed yield, fiber yield, fiber quality, fiber length, photosynthetic capacity, nitrogen use efficiency, and/or abiotic stress tolerance, and/or reducing time to flowering and/or time to inflorescence emergence, and in all possible plants.
	Describing and reducing to practice a genus of polypeptides with all possible single amino acid substitutions relative to the 240-amino-acids-long polypeptide of SEQ ID NO:672 would require describing and reducing to practice 19240 polypeptide sequences. Polypeptides consisting of an amino acid sequence 80% identical to SEQ ID NO:672 would have up to 48 random amino acid substitutions relative to SEQ ID NO:672. Accordingly, 48 x 19240 amino acid sequences would need to be described and reduced to practice; most of which were not in Applicants’ possession at the time of filing. The instant Specification fails to provide guidance 
	Describing and reducing to practice the claimed genus of amino acid substitutions in the protein of SEQ ID NO:672 is unpredictable. While it is known that many amino acid substitutions, additions or deletions are generally possible in any given protein, the positions within the protein’s sequence where such amino acid changes can be made with a reasonable expectation of success (without altering protein function) are limited. Certain positions in the sequence are critical to the protein’s structure/function relationship, for example various sites or regions directly involved in binding, activity, and in providing the correct three-dimensional spatial orientation of binding and active sites. These regions can tolerate only relatively conservative substitutions or no substitutions at all. See Keskin et al., 2004, A new, structurally nonredundant, diverse data set of protein–protein interfaces and its implications, Protein Science 13: 1043-1055 (see IDS filed 12/03/2020), who teach that proteins with similar structure may have different functions (Abstract; pages 1043-1044). See also Guo et al., 2004, Protein tolerance to random amino acid change, Proceedings of the National Academy of Sciences USA 101: 9205-9210 (see IDS filed 12/03/2020), who teach that there is a probability factor of 34% that a random amino acid replacement in a given protein will lead to its inactivation (Abstract; page 9206; Table 1). In the instant case, such a probability factor will be much higher as the claim encompasses more than a single amino acid change in the encoded protein of SEQ ID NO:672. Furthermore, Thornton et al., 2000, From structure to function: approaches and Nature Structural Biology, structural genomic supplement, November 2000: 991-994 (see IDS filed 12/03/2020), teach that structural data may carry information about the biochemical function of a protein, while its biological role in the cell or organism is much more complex and additional experimentation is needed to elucidate actual biological function (page 992). 
	Thus, the Specification fails to overcome the unpredictability of reducing to practice the large numbers of amino acid deletions/substitutions/insertions/additions in the protein of SEQ ID NO:672, as it does not provide an adequate description of the proteins with the recited large amino acid substitutions relative to SEQ ID NO:672.
	Similar considerations apply to the 848-nucleotides-long polynucleotide set forth in SEQ ID NO:454 (and also SEQ ID NO:198), vis-à-vis the broadly claimed genus of all possible polynucleotides which have at least 80% identity to SEQ ID NO:454, encode a polypeptide at least 80% identical to SEQ ID NO:672, and which, when expressed in all possible plants, confer the properties of increasing yield, growth rate, biomass, vigor, oil content, seed yield, fiber yield, fiber quality, fiber length, photosynthetic capacity, nitrogen use efficiency, and/or abiotic stress tolerance, and/or reducing time to flowering and/or time to inflorescence emergence in all plants possible plants; in claims to composition and methods of increasing yield, growth rate, biomass, vigor, oil content, seed yield, fiber yield, fiber quality, fiber length, photosynthetic capacity, nitrogen use efficiency, and/or abiotic stress tolerance, and/or reducing time to flowering and/or time to inflorescence emergence. 
	Applicants have not reduced to practice a representative number of the broadly claimed genera of polynucleotides and polypeptides required for (i) increasing yield, growth rate, biomass, vigor, oil content, seed yield, fiber yield, fiber quality, fiber length, photosynthetic ii) in all possible plants. The Applicants fail to describe structural or functional features common to the genera of broadly claimed polynucleotides and claimed polypeptides allegedly responsible for the recited function(s), e.g., how exactly the myriad of possible molecules are causally related to the recited increase in yield, growth rate, biomass, vigor, oil content, seed yield, fiber yield, fiber quality, fiber length, photosynthetic capacity, nitrogen use efficiency, and/or abiotic stress tolerance, and/or reducing time to flowering and/or time to inflorescence emergence in all plants possible plants; in claims to composition and methods of increasing yield, growth rate, biomass, vigor, oil content, seed yield, fiber yield, fiber quality, fiber length, photosynthetic capacity, nitrogen use efficiency, and/or abiotic stress tolerance, and/or reducing time to flowering and/or time to inflorescence emergence, and in all possible plants. Hence, Applicants fail to meet either prong of the two-prong test set forth by Eli Lilly. 
	Given Applicants have provided very vague description of the method steps or structures that would link (i) the expression of polynucleotides encoding polypeptides at least 80% identical to SEQ ID NO:672, or (ii) the expression of a polynucleotide at least 80% identical to SEQ ID NO:454, which confer (iii) the recited the properties of increasing yield, growth rate, biomass, vigor, oil content, seed yield, fiber yield, fiber quality, fiber length, photosynthetic capacity, nitrogen use efficiency, and/or abiotic stress tolerance, and/or reducing time to flowering and/or time to inflorescence emergence in all plants possible plants; in claims to iv) in all possible plants, it remains unclear what features or method steps are capable of performing the claimed function. The Specification fails to provide an adequate written description to support the breadth of the claims. Therefore, one skilled in the art would not have recognized Applicants to be in possession of the claimed invention at the time the application was filed. See Written Description guidelines published in 2008 online at https://www.uspto.gov/sites/default/files/web/menu/written.pdf.

Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12-15 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by AOKI (Aoki et al., 2010, Large-scale analysis of full-length cDNAs from the tomato (Solanum lycopersicum) cultivar Micro-Tom, a reference system for the Solanaceae genomics, BMC Genomic 2010, 11:210, pp 1-16). 
	The claims are drawn to a nucleic acid construct comprising an isolated polynucleotide comprising a nucleic acid sequence said nucleic acid sequence is at least 80% identical to SEQ ID NO: 454, encoding a polypeptide which comprises an amino acid sequence at least 80% 
	AOKI teaches large-scale analysis of full-length cDNAs from the tomato (Solanum lycopersicum) cultivar Micro-Tom, a reference system for the Solanaceae genomics (entire document; see Title, Abstract, for example). 
	One of the sequences identified and taught by AOKI is the sequence of a Solanum lycopersicum cDNA, clone LEFL1034AC07, HTC in leaf, with NCBI/GenBank accession No. AK319417 (version AK319417.1), published 01 May 2010. This sequence is 99.9% similar to instant SEQ ID NO:198 and SEQ ID NO:454 (with only a single nucleotide difference, a mismatch which does not affect the amino acid sequence of the encoded protein); see alignment below. 

ALIGNMENT OF INSTANT SEQ ID NO:198 AND AK319417

RESULT 1
AK319417
LOCUS       AK319417                1153 bp    mRNA    linear   HTC 01-MAY-2010
DEFINITION  Solanum lycopersicum cDNA, clone: LEFL1034AC07, HTC in leaf.
ACCESSION   AK319417
VERSION     AK319417.1
KEYWORDS    HTC; HTC_FLI; CAP trapper.
SOURCE      Solanum lycopersicum (Lycopersicon esculentum)
  ORGANISM  Solanum lycopersicum
            Eukaryota; Viridiplantae; Streptophyta; Embryophyta; Tracheophyta;
            Spermatophyta; Magnoliophyta; eudicotyledons; Gunneridae;
            Pentapetalae; asterids; lamiids; Solanales; Solanaceae;
            Solanoideae; Solaneae; Solanum; Lycopersicon.
REFERENCE   1
  AUTHORS   Aoki,K., Yano,K., Suzuki,A., Kawamura,S., Sakurai,N., Suda,K.,
            Kurabayashi,A., Suzuki,T., Tsugane,T., Watanabe,M., Ooga,K.,

            Takahashi,H., Watanabe,Y., Egusa,M., Kodama,M., Ichinose,Y.,
            Kikuchi,M., Fukushima,S., Okabe,A., Arie,T., Sato,Y., Yazawa,K.,
            Satoh,S., Omura,T., Ezura,H. and Shibata,D.
  TITLE     Large-scale analysis of full-length cDNAs from the tomato (Solanum
            lycopersicum) cultivar Micro-Tom, a reference system for the
            Solanaceae genomics
  JOURNAL   BMC Genomics 11, 210 (2010)
   PUBMED   20350329
  REMARK    Publication Status: Online-Only
REFERENCE   2  (bases 1 to 1153)
  AUTHORS   Aoki,K., Yano,K., Suzuki,A., Suda,K., Suzuki,T., Sakurai,N.,
            Suzuki,H., Takahashi,H., Watanabe,Y., Arie,T., Ichinose,Y.,
            Kodama,M., Ezura,H. and Shibata,D.
  TITLE     Direct Submission
  JOURNAL   Submitted (03-MAR-2009) Contact:Koh Aoki Kazusa DNA Research
            Institute; 2-6-7 Kazusa-Kamatari, Kisarazu, Chiba 292-0818, Japan
COMMENT     This full-insert cDNA fragment was sequenced completely with primer
            walking.
            The information of the sequence is also available in the tomato
            databases KaFTom and MiBASE.:
            http://www.pgb.kazusa.or.jp/kaftom/
            http://www.kazusa.or.jp/jsol/microtom/indexe.html (in English)
            http://www.kazusa.or.jp/jsol/microtom/indexj.html (in Japanese) RNA
            samples for cDNA library construction were prepared from twelve
            sources; Micro-Tom leaves treated with cucumber mosaic virus,
            tomato mosaic virus, Pythium oligandrum, nonpathogenic Alternaria
            alternata, Corynespora cassiicola, Cladosporium fulvum, Fusarium
            oxysporum f. sp. lycoperrsici, nonpathogenic Fusarium oxysporum,
            Pseudomonas syringae pv. tomato,  Pseudomonas syringae pv. tabaci,
            salicylic acid, and jasmonic acid. A full-length enriched cDNA
            library was constructed from a mixture of the RNAs by using a
            CAP-trapper method (Carninci and Hayashizaki, Methods Enzymol.,
            303: 19-44, 1999).
FEATURES             Location/Qualifiers
     source          1..1153
                     /organism="Solanum lycopersicum"
                     /mol_type="mRNA"
                     /cultivar="Micro-Tom"
                     /db_xref="taxon:4081"
                     /clone="LEFL1034AC07"
                     /tissue_type="leaf"

  Query Match             91.8%;  Score 1142.4;  DB 188;  Length 1153;
  Best Local Similarity   99.9%;  
  Matches 1143;  Conservative    0;  Mismatches    1;  Indels    0;  Gaps    0;

Qy         63 ATAATCACGCCAACAAATTCCAACCAAAGAAATACTCAAAAACAAAAACCCCTTTTTTCC 122
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 ATAATCACGCCAACAAATTCCAACCAAAGAAATACTCAAAAACAAAAACCCCTTTTTTCC 60

Qy        123 TTTTCTCTCTGTACAGATGAACTCATTTTTGTGCTAAATCAATGAAGATTTATAGGTCCT 182
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 TTTTCTCTCTGTACAGATGAACTCATTTTTGTGCTAAATCAATGAAGATTTATAGGTCCT 120

Qy        183 CTTGTACAAGTTCTGGTGGCTGAAGTTGCGTAATCGGCTGTGGCTTCCATCATCTAGCAA 242
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 CTTGTACAAGTTCTGGTGGCTGAAGTTGCGTAATCGGCTGTGGCTTCCATCATCTAGCAA 180

Qy        243 TGGATTTTTCATTTTTCGGTAATTTCCCGTGGTTCAAACCCCATTCTGCAAATGATATGG 302
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 TGGATTTTTCATTTTTCGGTAATTTCCCGTGGTTCAAACCCCATTCTGCAAATGATATGG 240


              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 CATCAACAGTTGCATCTACTAGCACCCTAATGCAAACACCTAAACAAAATGCTCAGTTTT 300

Qy        363 GGAAATGGACTGTGTTTTCATTTCTTCCTTGGGCTAAAGTAGCCGAGGGTAATATTCAAA 422
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 GGAAATGGACTGTGTTTTCATTTCTTCCTTGGGCTAAAGTAGCCGAGGGTAATATTCAAA 360

Qy        423 TGCCAACAACTGTCAACAAGAAACTGAAACGACGTCCGTCTCGTGAAGGTGTAGACTCTC 482
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 TGCCAACAACTGTCAACAAGAAACTGAAACGACGTCCGTCTCGTGAAGGTGTAGACTCTC 420

Qy        483 TAGCTCGAAAGTCAGCCATACGCTTCAGACCATATGTTTCTAAAGTTCCATGGCATACAG 542
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 TAGCTCGAAAGTCAGCCATACGCTTCAGACCATATGTTTCTAAAGTTCCATGGCATACAG 480

Qy        543 GTCCACGAGCTTTTCTTTCTCAACTTTTCCCTCGATATGGTCATTACTGTGGACCAAACT 602
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        481 GTCCACGAGCTTTTCTTTCTCAACTTTTCCCTCGATATGGTCATTACTGTGGACCAAACT 540

Qy        603 GGTCAAGTGGAAAAGATGGAGGGTCACCAATTTGGGACAGAAGACCGATTGATTGGTTGG 662
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        541 GGTCAAGTGGAAAAGATGGAGGGTCACCAATTTGGGACAGAAGACCGATTGATTGGTTGG 600

Qy        663 ATTTTTGCTGCTATTGTCACGACATGGGCTACGATTCTCATGATCAGGCTGAACTTCTCA 722
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        601 ATTTTTGCTGCTATTGTCACGACATGGGCTACGATTCTCATGATCAGGCTGAACTTCTCA 660

Qy        723 AAGCAGACCTTGCATTCCTCGAGTGCTTGGAGAAGCCAAACATGAGTACGCGAGGAGATC 782
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        661 AAGCAGACCTTGCATTCCTCGAGTGCTTGGAGAAGCCAAACATGAGTACGCGAGGAGATC 720

Qy        783 CTCATGTAGCTCTACTTTACAAGACTATGTGCACATCAGGCCTTAGGAACATATTGATAC 842
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        721 CTCATGTAGCTCTACTTTACAAGACTATGTGCACATCAGGCCTTAGGAACATATTGATAC 780

Qy        843 CTTACAGACAACAACTCATTACCTTACAATCTAAGCAACTGTGTTTTGGATTTGGATGGC 902
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        781 CTTACAGACAACAACTCATTACCTTACAATCTAAGCAACTGTGTTTTGGATTTGGATGGC 840

Qy        903 TCGGCGGTATCATGGAACCTGCAAAATGCTTGAAAGATCGTTTCGTATGGTTACAGAAGT 962
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        841 TCGGCGGTATCATGGAACCTGCAAAATGCTTGAAAGATCGTTTCGTATGGTTACAGAAGT 900

Qy        963 AGGTATGTGAACAATTCCCGCGCTTTCGTTATGGTGCAGAACAAGACATTTCTGGCAAGT 1022
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        901 AGGTATGTGAACAATTCCCGCGCTTTCGTTATGGTGCAGAACAAGACATTTCTGGCAAGT 960

Qy       1023 CTATTTCCATAATGTCTTAAGATAAGATAGATGTATATATGATATTGGAAATGAATGGAA 1082
              |||||||||||||||||||||||||||||||||||||||||||||| |||||||||||||
Db        961 CTATTTCCATAATGTCTTAAGATAAGATAGATGTATATATGATATTAGAAATGAATGGAA 1020

Qy       1083 CTGTAGAACTCCATTATGGTATAACTAGTTGTGCAGTTATTCCACTGTTTGTATATTATT 1142
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1021 CTGTAGAACTCCATTATGGTATAACTAGTTGTGCAGTTATTCCACTGTTTGTATATTATT 1080

Qy       1143 ATCAGTAAACTTTGGATCAAGTGTAAATTATTTGCTATTTTATAGTTTACAATGTTTGGA 1202
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1081 ATCAGTAAACTTTGGATCAAGTGTAAATTATTTGCTATTTTATAGTTTACAATGTTTGGA 1140

Qy       1203 TCCA 1206
              ||||
Db       1141 TCCA 1144

	Sequence information is available in the tomato databases KaFTom and MiBASE, at: http://www.pgb.kazusa.or.jp/kaftom/ ; and http://www.kazusa.or.jp/jsol/microtom/indexe.html, respectively. 
	As described above, instant SEQ ID NO:198 (and SEQ ID NO:454) encode(s) instant SEQ ID NO:672. 
	The cloning and sequencing of the gene and cDNA AK319417 necessarily includes the generation of a recombinant DNA molecule comprising the AK319417 nucleic acid, and also inherently includes the generation of transgenic bacterial (i.e., host) cells that comprised the AK319417 nucleic acid, at least for sequencing purposes; it is axiomatic that sequencing technology in 2010 required cloning of the Solanum lycopersicum cDNA, clone LEFL1034AC07 into a DNA vector that was amplified in a bacterial host (i.e. transgenic cell) such as Escherichia coli.
	Therefore, claims 12-15 are interpreted to read on bacterial cells (as cells in which genome the DNA construct is present) that were used as hosts for the AK319417 nucleic acid sequence in the process of its identification, cloning, and sequencing. 
	Claim 15 is included to the extent that the single nucleotide difference (mismatch which does not affect the amino acid sequence of the encoded protein) could have occurred due to a sequencing error. 
	Accordingly, AOKI anticipated the claimed invention. 


Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 and 22-23 are rejected under 35 U.S.C. § 103 as being unpatentable over AOKI (Aoki et al., 2010, Large-scale analysis of full-length cDNAs from the tomato (Solanum lycopersicum) cultivar Micro-Tom, a reference system for the Solanaceae genomics, BMC Genomic 2010, 11:210, pp 1-16) in view of MYSORE (Mysore et al., 2001, Arabidopsis genome sequence as a tool for functional genomics in tomato, Genome Biology 2(1): reviews1003.1-1003.4, pp 1-4). 
	The claims are drawn to a plant cell and to a transgenic plant transformed with a nucleic acid construct comprising an isolated polynucleotide comprising a nucleic acid sequence encoding a polypeptide which comprises an amino acid sequence at least 80% identical to the amino acid sequence set forth by SEQ ID NO: 672, and a promoter for directing transcription of said nucleic acid sequence in a host cell, wherein said promoter is heterologous to said isolated polynucleotide, and wherein said amino acid sequence is capable of increasing yield, growth rate, biomass, vigor, oil content, seed yield, fiber yield, fiber quality, fiber length, photosynthetic capacity, nitrogen use efficiency, and/or abiotic stress tolerance, and/or increasing time to flowering and/or time to inflorescence emergence of a plant; and to methods of producing a crop, which comprise growing a crop plant transformed with an exogenous polynucleotide. 

	AOKI teaches large-scale analysis of full-length cDNAs from the tomato (Solanum lycopersicum) cultivar Micro-Tom, a reference system for the Solanaceae genomics (entire document; see Title, Abstract, for example). 
	One of the sequences identified and taught by AOKI is the sequence of a Solanum lycopersicum cDNA, clone LEFL1034AC07, HTC in leaf, with NCBI/GenBank accession No. AK319417 (version AK319417.1), published 01 May 2010. This sequence is 99.9% similar to instant SEQ ID NO:198 and SEQ ID NO:454 (with only a single nucleotide difference, a mismatch which does not affect the amino acid sequence of the encoded protein); see alignment below. 

ALIGNMENT OF INSTANT SEQ ID NO:198 AND AK319417

RESULT 1
AK319417
LOCUS       AK319417                1153 bp    mRNA    linear   HTC 01-MAY-2010
DEFINITION  Solanum lycopersicum cDNA, clone: LEFL1034AC07, HTC in leaf.
ACCESSION   AK319417
VERSION     AK319417.1
KEYWORDS    HTC; HTC_FLI; CAP trapper.
SOURCE      Solanum lycopersicum (Lycopersicon esculentum)
  ORGANISM  Solanum lycopersicum
            Eukaryota; Viridiplantae; Streptophyta; Embryophyta; Tracheophyta;
            Spermatophyta; Magnoliophyta; eudicotyledons; Gunneridae;
            Pentapetalae; asterids; lamiids; Solanales; Solanaceae;
            Solanoideae; Solaneae; Solanum; Lycopersicon.
REFERENCE   1
  AUTHORS   Aoki,K., Yano,K., Suzuki,A., Kawamura,S., Sakurai,N., Suda,K.,
            Kurabayashi,A., Suzuki,T., Tsugane,T., Watanabe,M., Ooga,K.,
            Torii,M., Narita,T., Shin-I,T., Kohara,Y., Yamamoto,N.,
            Takahashi,H., Watanabe,Y., Egusa,M., Kodama,M., Ichinose,Y.,
            Kikuchi,M., Fukushima,S., Okabe,A., Arie,T., Sato,Y., Yazawa,K.,
            Satoh,S., Omura,T., Ezura,H. and Shibata,D.
  TITLE     Large-scale analysis of full-length cDNAs from the tomato (Solanum
            lycopersicum) cultivar Micro-Tom, a reference system for the
            Solanaceae genomics
  JOURNAL   BMC Genomics 11, 210 (2010)
   PUBMED   20350329
  REMARK    Publication Status: Online-Only
REFERENCE   2  (bases 1 to 1153)

            Suzuki,H., Takahashi,H., Watanabe,Y., Arie,T., Ichinose,Y.,
            Kodama,M., Ezura,H. and Shibata,D.
  TITLE     Direct Submission
  JOURNAL   Submitted (03-MAR-2009) Contact:Koh Aoki Kazusa DNA Research
            Institute; 2-6-7 Kazusa-Kamatari, Kisarazu, Chiba 292-0818, Japan
COMMENT     This full-insert cDNA fragment was sequenced completely with primer
            walking.
            The information of the sequence is also available in the tomato
            databases KaFTom and MiBASE.:
            http://www.pgb.kazusa.or.jp/kaftom/
            http://www.kazusa.or.jp/jsol/microtom/indexe.html (in English)
            http://www.kazusa.or.jp/jsol/microtom/indexj.html (in Japanese) RNA
            samples for cDNA library construction were prepared from twelve
            sources; Micro-Tom leaves treated with cucumber mosaic virus,
            tomato mosaic virus, Pythium oligandrum, nonpathogenic Alternaria
            alternata, Corynespora cassiicola, Cladosporium fulvum, Fusarium
            oxysporum f. sp. lycoperrsici, nonpathogenic Fusarium oxysporum,
            Pseudomonas syringae pv. tomato,  Pseudomonas syringae pv. tabaci,
            salicylic acid, and jasmonic acid. A full-length enriched cDNA
            library was constructed from a mixture of the RNAs by using a
            CAP-trapper method (Carninci and Hayashizaki, Methods Enzymol.,
            303: 19-44, 1999).
FEATURES             Location/Qualifiers
     source          1..1153
                     /organism="Solanum lycopersicum"
                     /mol_type="mRNA"
                     /cultivar="Micro-Tom"
                     /db_xref="taxon:4081"
                     /clone="LEFL1034AC07"
                     /tissue_type="leaf"

  Query Match             91.8%;  Score 1142.4;  DB 188;  Length 1153;
  Best Local Similarity   99.9%;  
  Matches 1143;  Conservative    0;  Mismatches    1;  Indels    0;  Gaps    0;

Qy         63 ATAATCACGCCAACAAATTCCAACCAAAGAAATACTCAAAAACAAAAACCCCTTTTTTCC 122
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 ATAATCACGCCAACAAATTCCAACCAAAGAAATACTCAAAAACAAAAACCCCTTTTTTCC 60

Qy        123 TTTTCTCTCTGTACAGATGAACTCATTTTTGTGCTAAATCAATGAAGATTTATAGGTCCT 182
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 TTTTCTCTCTGTACAGATGAACTCATTTTTGTGCTAAATCAATGAAGATTTATAGGTCCT 120

Qy        183 CTTGTACAAGTTCTGGTGGCTGAAGTTGCGTAATCGGCTGTGGCTTCCATCATCTAGCAA 242
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 CTTGTACAAGTTCTGGTGGCTGAAGTTGCGTAATCGGCTGTGGCTTCCATCATCTAGCAA 180

Qy        243 TGGATTTTTCATTTTTCGGTAATTTCCCGTGGTTCAAACCCCATTCTGCAAATGATATGG 302
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 TGGATTTTTCATTTTTCGGTAATTTCCCGTGGTTCAAACCCCATTCTGCAAATGATATGG 240

Qy        303 CATCAACAGTTGCATCTACTAGCACCCTAATGCAAACACCTAAACAAAATGCTCAGTTTT 362
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 CATCAACAGTTGCATCTACTAGCACCCTAATGCAAACACCTAAACAAAATGCTCAGTTTT 300

Qy        363 GGAAATGGACTGTGTTTTCATTTCTTCCTTGGGCTAAAGTAGCCGAGGGTAATATTCAAA 422
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 GGAAATGGACTGTGTTTTCATTTCTTCCTTGGGCTAAAGTAGCCGAGGGTAATATTCAAA 360

Qy        423 TGCCAACAACTGTCAACAAGAAACTGAAACGACGTCCGTCTCGTGAAGGTGTAGACTCTC 482
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 TGCCAACAACTGTCAACAAGAAACTGAAACGACGTCCGTCTCGTGAAGGTGTAGACTCTC 420

Qy        483 TAGCTCGAAAGTCAGCCATACGCTTCAGACCATATGTTTCTAAAGTTCCATGGCATACAG 542
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 TAGCTCGAAAGTCAGCCATACGCTTCAGACCATATGTTTCTAAAGTTCCATGGCATACAG 480

Qy        543 GTCCACGAGCTTTTCTTTCTCAACTTTTCCCTCGATATGGTCATTACTGTGGACCAAACT 602
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        481 GTCCACGAGCTTTTCTTTCTCAACTTTTCCCTCGATATGGTCATTACTGTGGACCAAACT 540

Qy        603 GGTCAAGTGGAAAAGATGGAGGGTCACCAATTTGGGACAGAAGACCGATTGATTGGTTGG 662
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        541 GGTCAAGTGGAAAAGATGGAGGGTCACCAATTTGGGACAGAAGACCGATTGATTGGTTGG 600

Qy        663 ATTTTTGCTGCTATTGTCACGACATGGGCTACGATTCTCATGATCAGGCTGAACTTCTCA 722
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        601 ATTTTTGCTGCTATTGTCACGACATGGGCTACGATTCTCATGATCAGGCTGAACTTCTCA 660

Qy        723 AAGCAGACCTTGCATTCCTCGAGTGCTTGGAGAAGCCAAACATGAGTACGCGAGGAGATC 782
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        661 AAGCAGACCTTGCATTCCTCGAGTGCTTGGAGAAGCCAAACATGAGTACGCGAGGAGATC 720

Qy        783 CTCATGTAGCTCTACTTTACAAGACTATGTGCACATCAGGCCTTAGGAACATATTGATAC 842
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        721 CTCATGTAGCTCTACTTTACAAGACTATGTGCACATCAGGCCTTAGGAACATATTGATAC 780

Qy        843 CTTACAGACAACAACTCATTACCTTACAATCTAAGCAACTGTGTTTTGGATTTGGATGGC 902
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        781 CTTACAGACAACAACTCATTACCTTACAATCTAAGCAACTGTGTTTTGGATTTGGATGGC 840

Qy        903 TCGGCGGTATCATGGAACCTGCAAAATGCTTGAAAGATCGTTTCGTATGGTTACAGAAGT 962
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        841 TCGGCGGTATCATGGAACCTGCAAAATGCTTGAAAGATCGTTTCGTATGGTTACAGAAGT 900

Qy        963 AGGTATGTGAACAATTCCCGCGCTTTCGTTATGGTGCAGAACAAGACATTTCTGGCAAGT 1022
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        901 AGGTATGTGAACAATTCCCGCGCTTTCGTTATGGTGCAGAACAAGACATTTCTGGCAAGT 960

Qy       1023 CTATTTCCATAATGTCTTAAGATAAGATAGATGTATATATGATATTGGAAATGAATGGAA 1082
              |||||||||||||||||||||||||||||||||||||||||||||| |||||||||||||
Db        961 CTATTTCCATAATGTCTTAAGATAAGATAGATGTATATATGATATTAGAAATGAATGGAA 1020

Qy       1083 CTGTAGAACTCCATTATGGTATAACTAGTTGTGCAGTTATTCCACTGTTTGTATATTATT 1142
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1021 CTGTAGAACTCCATTATGGTATAACTAGTTGTGCAGTTATTCCACTGTTTGTATATTATT 1080

Qy       1143 ATCAGTAAACTTTGGATCAAGTGTAAATTATTTGCTATTTTATAGTTTACAATGTTTGGA 1202
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1081 ATCAGTAAACTTTGGATCAAGTGTAAATTATTTGCTATTTTATAGTTTACAATGTTTGGA 1140

Qy       1203 TCCA 1206
              ||||
Db       1141 TCCA 1144

	Sequence information is available in the tomato databases KaFTom and MiBASE, at: http://www.pgb.kazusa.or.jp/kaftom/; and http://www.kazusa.or.jp/jsol/microtom/indexe.html, respectively. 
Solanum lycopersicum cDNA, clone LEFL1034AC07, HTC in leaf, with NCBI/GenBank accession No. AK319417 (version AK319417.1). The cloning and sequencing of the gene and cDNA AK319417 necessarily includes the generation of a recombinant DNA molecule comprising the AK319417 nucleic acid, and also inherently includes the generation of transgenic bacterial (i.e., host) cells that comprised the AK319417 nucleic acid, at least for sequencing purposes; it is axiomatic that sequencing technology in 2010 required cloning of the Solanum lycopersicum cDNA, clone LEFL1034AC07 into a DNA vector that was amplified in a bacterial host (i.e. transgenic cell) such as Escherichia coli. 
	AOKI does not explicitly teach a plant (cell) transformed with the nucleic acid of AK319417, nor does AOKI teach growth of the obtained transgenic plant. However, such claimed compositions and methods would have been prima facie obvious to a person of ordinary skill in the art at the time of filing for the following reasons. 
	MYSORE provides a minireview on the use of the Arabidopsis genome sequence as a tool for functional genomics in tomato (entire document; see Title, Abstract, for example). 
	MYSORE teaches that Arabidopsis thaliana is widely used as a model for the study of many aspects of plant biology (page 1, left-hand col.). Because of its small genome size it was chosen as the subject of the first plant genome sequencing project. The availability of the Arabidopsis genome sequence will greatly enhance our knowledge of the entire complement of genes expressed by a typical flowering plant and will lead to a thorough analysis of the function of these genes (Id.). The many resources available for the Arabidopsis experimental system also make it an ideal springboard for understanding the function of genes in economically important plants, such as tomato (Id.). 
Arabidopsis and tomato chromosomes (page 2, left-hand col.). The exploitation of chromosomal collinearity with Arabidopsis can aid high-resolution linkage mapping and map-based cloning experiments in many plant species and will be especially helpful in crop plants that have large genomes (Id.).
	MYSORE devotes an entire section to the expression of tomato genes in Arabidopsis for functional studies (section bridging pages 2-3, for example). Arabidopsis has a very efficient, fast, and high-throughput transformation system when compared with that available for tomato. This advantage has prompted some researchers to express tomato genes in Arabidopsis as a rapid method of analyzing their potential function (page 2, right-hand col.). Heterologous expression of tomato genes in Arabidopsis might also facilitate the investigation of plant defense responses against pathogens (Id.). 
	MYSORE teaches heterologous gene expression profiling (page 3, left-hand col.), and teaches the investigation of differential gene expression patterns between wild-type Arabidopsis thaliana Col-0 and an isogenic transformant overexpressing a tomato heterologous gene (Id.).
	Given the teachings of AOKI and MYSORE as explained above, it would have been prima facie obvious to a person of ordinary skill in the art at the time of filing to combine and to modify the teachings of AOKI and MYSORE, together with the general knowledge available in the art, and to transgenically express the nucleic acid of AK319417 in an Arabidopsis plant (cell); thus arriving at the Applicants’ invention with a reasonable expectation of success, and without any surprising results. Obviously, one of ordinary skill in the art would have been motivated to do so for the purpose of obtaining transgenic plants (e.g., Arabidopsis) expressing tomato genes to conduct functional studies and the phenotypic effect(s) of the introduced uncharacterized cDNA sequence of AK319417, as taught by MYSORE. 
see MYSORE, for example. 
	Claim 6 is included to the extent that the single nucleotide difference (mismatch which does not affect the amino acid sequence of the encoded protein) could have occurred due to a sequencing error. 
	Bioinformatic analysis, in silico and cDNA library screening, recombinant DNA technology including plant transformation, and phenotypic screening for desirable traits, were routine techniques in the art at the time the invention was made, as taught by the cited references and the state of the art in general. 

Summary
No claim is allowed. 

Examiner’s Contact Information                                                                                                                                                                 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRATISLAV STANKOVIC whose telephone number is (571) 270-0305.  The examiner can normally be reached on Monday-Friday, 08:00-17:00 h EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on (571) 270-7058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRATISLAV STANKOVIC, PhD, JD
Primary Examiner
Art Unit 1663



/BRATISLAV STANKOVIC/Primary Examiner, Art Unit 1663